Citation Nr: 1612320	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-23 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 28, 2006, for the award of service connection for left knee degenerative joint disease.  

2.  Entitlement to a sleep disorder to include obstructive sleep apnea (OSA).  

3.  Entitlement to an effective date prior to July 14, 2010, for the award of a 60 percent disability evaluation for the Veteran's left knee degenerative joint disease and arthroplasty residuals.  


REPRESENTATION

Appellant represented by:	C. King, Agent


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1986 to October 1986 and from December 1987 to February 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for left knee injury residuals; granted service connection for left knee degenerative joint disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 28, 2006.  In March 2007, the Veteran submitted a notice of disagreement (NOD) with evaluation assigned for his left knee degenerative joint disease.  In June 2007, the RO issued a statement of the case (SOC) to the Veteran.  In June 2007, the RO recharacterized the Veteran's service-connected left knee disorder as left knee degenerative joint disease and arthroplasty residuals; increased the schedular evaluation for that disability from 10 to 100 percent for the period from April 27, 2007, to May 31, 2008; and assigned a 30 percent evaluation for that disability for the period on and after June 1, 2008.  In July 2007, the Veteran submitted an Appeal to the Board (VA Form 9).  In July 2007, the Veteran expressly withdrew in writing his "appeal for my left knee."  

In January 2008, the Veteran submitted a NOD with the effective date assigned for the award of service connection for left knee degenerative joint disease.  In August 2008, the RO issued a SOC to the Veteran which addressed the issue of an effective date prior to June 28, 2006, for the award of service connection for left knee degenerative joint disease.  In August 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the effective date assigned for the award of service connection for left knee degenerative joint disease.  

In April 2013, the RO, in pertinent part, increased the evaluation for the Veteran's left knee degenerative joint disease and arthroplasty residuals from 30 to 60 percent; effectuated the award as of July 14, 2010; and denied service connection for sleep apnea.  In October 2013, the Veteran submitted a NOD with the denial of service connection for sleep apnea and the effective date for the award of a 60 percent evaluation for his post-operative left knee disorder.  In May 2014, the RO issued a SOC to the Veteran which addressed the issues of service connection for sleep apnea and an effective date prior to July 14, 2010, for the award of a 60 percent evaluation for the Veteran's left knee degenerative joint disease and arthroplasty residuals.  In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for sleep apnea and the effective date assigned for the award of a 60 percent evaluation for his left knee disability.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In a June 2008 written statement, the Veteran advanced contentions which may be reasonably construed as an informal claim of entitlement to service connection for a left ankle disorder.  In an April 2013 written statement, the Veteran's agent advanced that "[o]n rating decision dated 02/28/08, the Veteran was granted a temporary 100% for left knee replacement surgery effective 4/27/2007" and "I find that the rating specialist failed to provide the Veteran with a special monthly compensation rate and therefore declare this to be a clear and unmistakable error."  The issues of service connection for a left ankle disorder and whether the February 28, 2008, rating decision was clearly and unmistakably erroneous for continuing a 100 percent schedular evaluation and assigning a 30 percent evaluation for the period on and after June 1, 2008, for the Veteran's left knee degenerative joint disease and arthroplasty residuals have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for a sleep disorder and an effective date prior to July 14, 2010, for the award of a 60 percent evaluation for the Veteran's left knee degenerative joint disease and arthroplasty residuals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease originated during active service.  

2.  In February 2004, the Veteran submitted a Veteran's Application for Compensation and/or Pension (VA Form 21-526) seeking service connection for left knee injury residuals.  The Veteran's claim was received by the RO on February 10, 2004.  

3.  In July 2004, the RO denied service connection for left knee injury residuals and expressly noted that the Veteran's service treatment records were not of record.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2004.  In December 2004, the Veteran submitted a NOD with the rating decision.  

4.  In March 2006, the RO issued a SOC to the Veteran which readjudicated the issue of service connection for left knee injury residuals with express consideration of the Veteran's service treatment records.  The Veteran did not subsequently submit a substantive appeal.  

5.  Additional evidence received within one year of notice of the March 2006 SOC readjudicating the issue of service connection for left knee injury residuals was new and material and raised a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee injury residuals.  
6.  The March 2006 RO adjudicative action denying service connection for left knee injury residuals is not final.  


CONCLUSION OF LAW

An effective date of February 10, 2004, for the award of service connection for left knee degenerative joint disease is warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants February 10, 2004, the date of VA's receipt of the Veteran's original claim for service connection, as the effective date for the award of service connection for left knee degenerative joint disease.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Earlier Effective Date for the Award of Service Connection 

The Veteran asserts that the effective date for the award of service connection for left knee degenerative joint disease should be the date of receipt of his original February 2004 claim for service connection for a left knee disorder.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

In February 2004, the Veteran submitted a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which he sought service connection for left knee injury residuals.  The Veteran's formal claim was received by the RO on February 10, 2004.  

In July 2004, the RO indicated that the Veteran's "service medical records were unable to be obtained from the service department" and denied service connection for left knee injury residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2004.  In December 2004, the Veteran submitted a NOD in which he conveyed that he had "received a letter from the National Personnel Records Center stating that [his service] medical records are on loan to the Department of Veterans Affairs and that I needed to contact the Regional Office."  

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

In a March 2006 SOC issued to the Veteran, the RO readjudicated the issue of service connection for left knee injury residuals with express consideration of the Veteran's service treatment records and again denied service connection.  The Veteran did not subsequently perfect a substantive appeal from the denial of service connection.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  See King v. Shinseki, 23 Vet. App. 464, 466-467 (2010) (finding that although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.)  

The evidence upon which the RO formulated its March 2006 SOC readjudicating the issue of service connection for left knee injury residuals may be briefly summarized.  The report of the Veteran's July 1987 physical examination for service entrance associated with his second period of active service notes that the Veteran had a history of "strain [left] knee [with] swelling 8/86, continues to have episodic pain + swelling medial aspect [with] minor trauma/overuse."  A diagnosis of "records [left] knee strain - satisfactory" was advanced.  The Board observes that the entire month of August 1986 was within the Veteran's first period of active service.  The report of the Veteran's January 1992 physical examination for service separation relates that he was diagnosed with a left patellar contusion with swelling.  The report of a December 2005 VA joints examination states that the Veteran reported having tripped on a tree stump and fallen in 1990 during active service and subsequently experienced intermittent left knee pain.  The Veteran was diagnosed with "normal exam of the left knee."  The examiner opined that: the "Veteran entered the military service in 1987 and on his pre-enlistment exam contained in the C-file noted that he had had a prior knee injury with continuation of symptoms consisting of pain and occasional swelling;" "[h]e reported on prior C&P exam that he fell with a contusion of the knee in 1990 but review of the service medical record fails to reveal any history of either this injury or medical treatment for the left knee during his military service;" and "[g]iven the lack of this documentation, it is my opinion that it is less than 50% likely that his prior knee condition was aggravated by his military service or events which might have occurred during service."  A January 2006 addendum to the December 2005 VA examination report states that contemporary X-ray studies of the left knee revealed findings consistent with moderate lateral compartment osteoarthritis  and minimal tibial medial subluxation.  

After the issuance of the March 2006 SOC, additional relevant VA documentation was incorporated into the record.  A June 2006 VA left knee X-ray study notes that the Veteran reported that his left knee buckled with weight-bearing and exhibited "almost complete loss of joint space in the medial compartment with marginal osteophytes on the distal femur and proximal tibia."  A July 2006 VA left lower extremity magnetic resonance imaging (MRI) study states that the Veteran presented a history of a "remote knee injury."  Impressions of a "complete tear of the posterior horn of the medial meniscus of the left knee with displacement into the trochlear notch and probable tear of the anterior horn;" "tear of the [anterior cruciate ligament];" "partial tear of the medial collateral ligament;" "large left knee joint effusion;" and "chondromalacia and loss of articular cartilage of the medial tibiofemoral compartment with associated bone marrow edema on the medial femoral condyle and tibial plateau" were advanced.  An October 2006 VA orthopedic treatment record states that the Veteran "is attempting to get service-connected status for this injury which I support as his arthritic changes of his knee are definitely related to his chronic knee instability which appears according to him to have begun while in the service."  

The June 2006 VA X-ray study, the July 2006 VA MRI study, and the August 2006 VA orthopedic treatment record were received by VA within the year following the March 2006 SOC.  They are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee injury residuals.  The new and material documentation was not addressed by any adjudicatory action prior to the March 2007 rating action.  Therefore, the Board finds that the March 2006 adjudicative action is not final and the Veteran's February 2004 claim remained pending at the time of the March 2007 rating decision granting service connection.  38 C.F.R. § 3.156(b).  

The Veteran's left knee degenerative joint disease originated during active service.  He was separated from his second period of active service in February 1992.  The Veteran filed a formal claim for service connection for left knee injury residuals which was received by VA on February 10, 2004.  That claim remained pending until the March 2007 rating decision granting service connection for left knee degenerative joint disease.  Therefore, the appropriate effective date for the award of service connection for left knee degenerative joint disease is February 10, 2004, the date of receipt of the Veteran's February 2004 claim of service connection.  338 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  This is the effective date sought by the Veteran on appeal.  



ORDER

An effective date of February 10, 2004, for the award of service connection for left knee degenerative joint disease is granted subject to regulations governing the award of monetary benefits.  


REMAND

Sleep Apnea

The Veteran asserts that service connection for sleep apnea is warranted as he manifested the claimed disorder secondary to his service-connected post-operative left knee disorder.  

In the Veteran's October 2013 NOD, the Veteran's agent advanced that the Veteran was told by a VA physician "at VAMC Charlotte, SC" that "his sleep apnea is secondary to his service-connected left knee."  Clinical documentation of the cited VA treatment is not of record.  The VA clinical documentation of record reflects that the Veteran has been diagnosed with OSA.  A July 2010 VA treatment record states that the Veteran had been afforded a sleep study.  The report of the cited sleep study is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left knee degenerative joint disease and arthroplasty residuals, left knee arthroplasty scar residuals, a left knee scar, major depressive disorder, bilateral hearing loss, and tinnitus.  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his diagnosed OSA and its relationship, if any to his post-operative left knee disorder and other service-connected disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Effective Date for Award of a 60 Percent Evaluation for the Veteran's Post-operative Left Knee Disorder

The Veteran asserts that the award of a 60 percent evaluation for his post-operative left knee disorder should be effectuated as of June 1, 2008.  

In an April 2013 written statement, the Veteran's agent advanced that "[o]n rating decision dated 02/28/08, the Veteran was granted a temporary 100% for left knee replacement surgery effective 4/27/2007" and "I find that the rating specialist failed to provide the Veteran with a special monthly compensation rate and therefore declare this to be a clear and unmistakable error."  As noted above, the issue of whether the February 28, 2008, rating decision was clearly and unmistakably erroneous for continuing a 100 percent schedular evaluation and assigning a 30 percent evaluation for the period on and after June 1, 2008, for the Veteran's left knee degenerative joint disease and arthroplasty residuals has been referred to the AOJ for initial adjudication.  The Board finds that issue to be inextricably intertwined with the certified issue of an earlier effective date for the award of a 60 percent evaluation for the Veteran's post-operative left knee disorder given the nature of claims of clear and unmistakable error (CUE) in general.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Further, the issue should be readjudicated in light of the allowance above of an earlier effective date for the award of service connection for left knee degenerative joint disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his sleep apnea, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including reports of all sleep studies.  

3.  Schedule the Veteran for a VA examination conducted by an appropriate physician in order to assist in determining the nature and etiology of the Veteran's sleep apnea.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep apnea had its onset during active service; otherwise originated during active service; or is related to and/or increased in severity beyond its natural progression due to the Veteran's post-operative left knee disorder and other service-connected disabilities.  

Service connection is currently in effect for left knee degenerative joint disease and arthroplasty residuals, left knee arthroplasty scar residuals, a left knee scar, major depressive disorder, bilateral hearing loss, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the referred issue of whether the February 28, 2008, rating decision was clearly and unmistakably erroneous for continuing a 100 percent schedular evaluation and assigning a 30 percent evaluation for the period on and after June 1, 2008, for the Veteran's left knee degenerative joint disease and arthroplasty residuals.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to that issue.  

5.  Then readjudicate the issues of service connection for a sleep disorder to include OSA and an effective date prior to July 14, 2010, for the award of a 60 percent disability evaluation for the Veteran's left knee degenerative joint disease and arthroplasty residuals.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


